Title: Enclosure III: Thomas Digges’s Memorandum on Counterfeiting, 12 August 1793
From: Digges, Thomas
To: 


IIIThomas Digges’s Memorandum on Counterfeiting
  
This was the Sort of Paper chosen by the Man who wishd to get the water Mark (nearly as below) made in the paper—(see Memorandum).


The paper is about 22 Incs. by 20—call’d cartrige Cap
The following is the size and shape of the letter as given me by one of the Men at Mr. Robt. Bage’s Mill in his presence

NEW JERSEY

He told them the paper was to have nine different water marks on each sheet. He had other water marks of New York, Pensylvania &ca. but only shewd the workmen this one, which was fixd to the Frame as a trial and he approvd the sample at Mr. Bage’s Mill. At the other mill of Messrs. Fowler & Co. the marks were not fixd and no sample was taken, as they rejected his offer.
